     Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20            PageID.1     Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,                    )
                                  )
                 Plaintiff,       )                 Case No. 4:20-cv-12776
v.                                )
                                  )
EUROPEAN EXCHANGE LLC, a Michigan )
limited liability company,        )
                                  )
                                  )
                 Defendant.       )
                                  )


        NOW COMES Leland Foster, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against EUROPEAN EXCHANGE LLC, a Michigan limited liability company, for injunctive

relief, damages, attorneys’ fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), alleging as follows:

                                  JURISDICTION AND VENUE

1.      This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

        individuals similarly situated, pursuant to the enforcement provision of the American

        with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendants

        as delineated herein.

2.      The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

        governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

        U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

        jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

        United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over
                                                1
     Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20               PageID.2     Page 2 of 11




        actions to secure civil rights extended by the United States government; and 28 U.S.C. §

        1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

        subject to supplemental jurisdiction.

3.      Venue is proper in the Eastern District of Michigan as venue lies in the judicial district of

        the property situs. The Defendant’s property and/or operations, as complained of by

        Plaintiff, are located in this judicial district, where the business of public accommodation

        is conducted, including the acts complained of herein.

                                             PARTIES

4.      Plaintiff, Leland Foster (“Plaintiff” or “Mr. Foster”), is a Fulton County, Ohio resident, is

        sui juris, and qualifies as an individual with disability as defined by the ADA, 42 U.S.C.

        § 12102(2), 28 C.F.R. 36.104.

5.      Upon information and belief EUROPEAN EXCHANGE LLC, owns the property located

        at 1141 S. State Rd., Davison, MI 48423 in Genesee County, Michigan, which is a

        shopping center known as Village Square.

6.      Plaintiff has patronized Village Square property and the individual tenant, Italia Gardens’

        facilities thereon previously as a place of public accommodation, and he has experienced

        the barriers to access complained of herein.

7.      Upon information and belief, the facilities owned or operated by the Defendant are non-

        compliant with the remedial provisions of the ADA. As Defendant either owns, leases,

        leases to, or operates a place of public accommodation as defined by the ADA and the

        regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendant is

        responsible for complying with the obligations of the ADA. Defendant’s shopping center

        is a place of public accommodation. Defendant’s properties fail to comply with the ADA
                                                  2
     Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20                PageID.3     Page 3 of 11




        and its regulations, as also described further herein.

8.      Mr. Foster is an individual diagnosed with cerebral palsy and permanently uses a

        wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

        his disability. As such, he is substantially limited in performing one or more major life

        activities, including but not limited to, standing and walking, as defined by the ADA and

        its regulations thereto. On December 13, 2019, and other occasions, Plaintiff has been a

        customer at Italia Gardens, located in the shopping center. The Plaintiff plans to return to

        the property to avail himself of the goods and services offered to the public at the

        property.

9.      Plaintiff is an avid adaptive sports enthusiast and participates regularly with the active

        local adaptive sports community, including hand cycle events and wheelchair tennis and

        other activities in Southeast Michigan. Through his involvement in adaptive sports he has

        established friendships throughout Michigan. Leland Foster frequents many

        establishments in the Genesee County region and has been a customer at the shopping

        center on the property that forms the basis of this lawsuit. During the Plaintiff’s visits to

        Defendant’s property and businesses he encountered architectural barriers at the subject

        property that violate the ADA and its regulations. The barriers to access at the property

        have endangered Plaintiff’s safety.

10.     Completely independent of the personal desire to have access to this place of public

        accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

        purpose of discovering, encountering, and engaging discrimination against the disabled in

        public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

        Plaintiff personally visits the public accommodation; engages all of the barriers to access,
                                                  3
  Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20                 PageID.4      Page 4 of 11




      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

11.   Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In these several delineated instances, Plaintiff, in Plaintiff’s

      individual capacity as customer and as a “tester,” visited the shopping center,

      encountered barriers to access at the shopping center, and engaged and tested those

      barriers, suffered legal harm and legal injury, and will continue to suffer such harm and

      injury as a result of the illegal barriers to access and the ADA violations set forth herein.

12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.          Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      shopping center without fear of discrimination.

13.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages
                                                4
  Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20               PageID.5     Page 5 of 11




      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

14.   The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

      in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000 or less).

15.   A preliminary inspection of the shopping center owned or operated by Defendant has

      shown that many violations of the ADA exist at the subject property. These violations

      include, but are not limited to:


Accessible Routes and Parking:

          A. Defendants fail to provide the required number of designated accessible parking

             spaces, in violation of the ADA whose remedy is readily achievable.

          B. There are no designated van accessible parking spaces, in violation of the ADA

             whose remedy is readily achievable.

          C. There are no access aisles at the designated accessible parking spaces, in violation

             of the ADA whose remedy is readily achievable.

          D. Defendants fail to provide accessible routes into its shopping center due to non-

             compliant ramps which extend into marked accessible parking and fail to provide

             edge protection, in violation of the ADA whose remedy is readily achievable.

          E. Some designated accessible parking spaces lack required signage, in violation of

             the ADA whose remedy is readily achievable.




                                               5
  Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20               PageID.6     Page 6 of 11




          F. Defendant failed to maintain designated accessible parking spaces as evidenced

             by fading paint marking, in violation of the ADA whose remedy is readily

             achievable.

          G. There are cracks and changes in level on the accessible route connecting the

             designated accessible parking to the retail entrances, in violation of the ADA

             whose remedy is readily achievable.

          H. Some of the plaza’s retail entrances have thresholds in excess of ½ inch, in

             violation of the ADA whose remedy is readily achievable.

          I. Several accessible parking spaces permit parked cars to block the designated

             accessible route from parking into the retail entrances.


Italia Gardens:


          J. There is not at least 5% of accessible seating inside the restaurant, in violation of

             the ADA whose remedy is readily achievable.

          K. The restrooms are marked with non-compliant signage, including lacking the

             international symbol of accessibility and tactile braille as well as their placement

             and location, in violation of the ADA whose remedy is readily achievable.

          L. The entrance door to the men’s restroom contains hardware that requires tight

             grasping or twisting to operate, in violation of the ADA whose remedy is readily

             achievable.

          M. The designated accessible toilet compartment contains non-compliant grab bars in

             the men’s restroom, in violation of the ADA whose remedy is readily achievable.


                                               6
Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20              PageID.7     Page 7 of 11




       N. There are amenities, including a soap dispenser, mounted in excess of allowable

          reach range in the men’s restroom, in violation of the ADA whose remedy is

          readily achievable.

       O. The toilet compartment door in the men’s restroom is not self-closing and the

          hardware requires tight grasping or twisting to operate, in violation of the ADA

          whose remedy is readily achievable.

       P. The designated accessible toilet compartment has insufficient clear floor space to

          constitute a required wheelchair accessible stall, in violation of the ADA whose

          remedy is readily achievable.

       Q. The toilet paper dispenser in the men’s restroom toilet compartment is not

          mounted in the required location, in violation of the ADA whose remedy is

          readily achievable.

       R. The baby changing station lacks required clear floor space for a forward

          approach, in violation of the ADA whose remedy is readily achievable.

       S. The lavatory in the men’s restroom lacks required knee and toe clearance, in

          violation of the ADA whose remedy is readily achievable.

       T. The mirror is mounted above allowable height above the finish floor, in violation

          of the ADA whose remedy is readily achievable.

       U. The trash receptacle blocks the required clear floor space to access the lavatory, in

          violation of the ADA whose remedy is readily achievable.

       V. Upon information and belief, the women’s restroom contains similar barriers to

          accessibility, in violation of the ADA regulations whose remedy is readily

          achievable.
                                            7
  Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20                   PageID.8    Page 8 of 11




Policies and Procedures:

          W. The Defendant lacks or has inadequate defined policies and procedures for the

              assistance of disabled patrons and the maintenance of its accessible features, in

              violation of the ADA whose remedy is readily achievable.

16.   The discriminatory violations described in Paragraph 17 by the Defendant are not an

      exclusive list of the ADA violations believed to exist at the place of public

      accommodation. Plaintiff requires further inspection of the Defendant’s place of public

      accommodation in order to photograph and measure all of the discriminatory acts

      violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

      to Defendant’s accommodations; benefit of services; activities; and has otherwise been

      discriminated against and damaged by the Defendant, as set forth above. The individual

      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein. In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendant’s place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.

                               COUNT I
            VIOLATION OF THE AMERICANS WITH DISABILITES ACT

17.    Plaintiff restates the allegations of ¶¶1-18 as if fully rewritten here.


18.   The shopping center and its tenants, as owned or operated by Defendant, are places of

      public accommodation and service establishments, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

                                                  8
  Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20                PageID.9        Page 9 of 11




      Disabilities Act Accessibility Guidelines ("ADAAG").


19.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendant’s

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

      continue to discriminate against Plaintiff and others with disabilities unless and until

      Defendant is compelled to remove all physical barriers that exist at the facilities,

      including those specifically set forth herein, and make the center and tenant spaces

      accessible to and usable by persons with disabilities, including Plaintiff.


20.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

21.   Pursuant to 42 U.S.C. §12188, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.




                                                9
 Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20                   PageID.10      Page 10 of 11




                             COUNT II
 VIOLATION OF MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT
                        M.C.L. § 37.1301 et seq.

22.   Plaintiff restates the allegations of ¶¶1 - 2 3 as if fully rewritten here.

23.   The shopping center is a "place of public accommodation" pursuant to M.C.L

      §37.1301(a).

24.   Defendant committed an unlawful act pursuant to M.C.L §37.1302(a) by denying

      Plaintiff full enjoyment of its goods, services, accommodations, advantages, facilities, or

      privileges by failing to provide equal access to people with mobility impairments.

25.   Pursuant to M.C.L §37.1606, Plaintiff is entitled to compensatory and exemplary

      damages, and attorneys’ fees and costs, in an amount to be determined at trial, but in any

      event not less than $25,000.00, as well as issuance of an injunction requiring Defendant

      to allow full and equal enjoyment of its goods, services, facilities, privileges, and

      advantages to disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys fees and costs of maintaining this action; and,

      For COUNT II, compensatory and exemplary damages, attorney’s fees and costs, in an

      amount to be determined at trial, but in any event not less than $25,000.00, as well as

      issuance of an injunction requiring Defendant to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons.


                                                  10
Case 2:20-cv-12776-BAF-CI ECF No. 1 filed 10/14/20      PageID.11    Page 11 of 11




                                   Respectfully Submitted,

                                   Counsel for Plaintiff:

                                   /s/ Owen B Dunn Jr.
                                   Owen B. Dunn, Jr., Esq. (p66315)
                                   Law Offices of Owen Dunn, Jr.
                                   The Ottawa Hills Shopping Center
                                   4334 W. Central Ave., Suite 222
                                   Toledo, OH 43615
                                   (419) 241-9661 – Phone
                                   (734) 240-0848 – Phone/Monroe, MI
                                   (419) 241-9737 - Facsimile
                                   dunnlawoffice@sbcglobal.net

                                   and

                                   Valerie J. Fatica (0083812)
                                   The Ottawa Hills Shopping Center
                                   4334 W. Central Ave., Suite 222
                                   Toledo, OH 43615
                                   (419) 654-1622 – Phone
                                   (419) 241-9737 - Facsimile
                                   Email: valeriefatica@gmail.com
                                   *Admitted to the Eastern District of Michigan




                                     11
